Name: Commission Regulation (EEC) No 2306/83 of 11 August 1983 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 221 /54 Official Journal of the European Communities 12. 8 . 83 COMMISSION REGULATION (EEC) No 2306/83 of 11 August 1983 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustment to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (3), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 , were fixed by Commission Regulation (EEC) No 1245/83 of 20 May 1983 (4), as last amended by Regulation (EEC) No 2250/83 (*) ; whereas a check has revealed errors in the successive texts of Annex IV to that Regulation ; whereas it is necessary, therefore, to correct the Regu ­ lation in question, HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulations (EEC) No 2029/83 (6), (EEC) No 2138/83 0 and 2250/83 the coefficients below are corrected as follows : in the line headed 'Greece' for pigmeat :  in Regulation (EEC) No 2029/83 the amount '3,56220' is hereby replaced by '3,407874',  in Regulation (EEC) No 2138/83 the amount '3,34633' is hereby replaced by '3,201336',  in Regulation (EEC) No 2250/83 the amount '2,93853' is hereby replaced by '2,811209'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from :  25 July 1983 , as regards the first indent of Article 1 ,  1 August 1983, as regards the second indent of Article 1 ,  8 August 1983 , as regards the third indent of Article 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p . 1 . (2) OJ No L 362, 23 . 12. 1982, p . 4. (3) OJ No L 178 , 1 . 7 . 1978 , p . 63 . (4) OJ No L 135, 23 . 5 . 1983, p . 3 . Is) OJ No L 217, 4 . 8 . 1983 , p . 1 . (6) OJ No L 209, 1 . 8 . 1983, p. 1 . O OJ No L 201 , 25 . 7. 1983, p. 1 .